DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lytvyn, Andriy on 07/07/2021.

(currently amended) A method of routing 5G roaming mobile data traffic between a visited public land mobile network (VPLMN) and a home public land mobile network (HPLMN) interconnected via an Internetwork Packet Exchange (IPX) network having a plurality of predefined routing paths, comprising:
capturing, within the IPX network, a Protocol Data Unit (PDU) Session Create request message from the VPLMN to the HPLMN, wherein the PDU Session Create request message carries a Single-Network Slice Selection Assistance Information (S-NSSAI) value and an Internet Protocol (IP) address of a visited User Plane Function (v-UPF);
extracting the S-NSSAI value and the IP address of the v-UPF from the PDU Session Create request message;
sending the PDU Session Create request message to the HPLMN;
response 
extracting the IP address of the h-UPF from the PDU Session Create response message;
sending the PDU Session Create response message to the VPLMN;
selecting a first routing path from the plurality of predefined routing paths in the IPX network based on the S-NSSAI value, wherein the first routing path is configured to provide a predefined Quality of Service (QoS) for data traffic corresponding to the S-NSSAI value; and
establishing a first rule for one or more Software-Defined Networking (SDN) switches deployed at the IPX network for routing the data traffic between the v-UPF and the h-UPF via the first routing path in the IPX network;
wherein the one or more SDN switches are configured to route subsequent uplink data packets from the v-UPF to the h-UPF via the first routing path in the IPX network according to the first rule.
(original) The method of claim 1, further comprising:
selecting a second routing path from the plurality of predefined routing paths in the IPX network for routing downlink data packets from the h-UPF to the v-UPF; and
establishing a second rule for one or more SDN switches for routing the data traffic from the h-UPF to the v-UPF via the second routing path in the IPX network;

(original) The method of claim 1, wherein a geographic location of the VPLMN or the HPLMN is used as a factor in selecting the first routing path.
(currently amended) The method of claim 1, wherein a General Packet Radio Service Tunneling Protocol (GTP) Steering Controller sends OpenFlow commands to the one or more SDN switches to steer the data traffic along the first routing path.
(currently amended) The method of claim 1, wherein each of the plurality of predefined routing paths in the IPX network has one or more attributes associated with a 5G use case.
(original) The method of claim 5, wherein the 5G use case is selected from the group consisting of Enhanced Mobile Broadband (eMBB), Massive Internet Of Things (mIoT), and Ultra-Reliable and Low Latency Communications (uRLLC).
(original) The method of claim 5, wherein the one or more attributes associated with the 5G use case is selected from the group consisting of bandwidth, latency, cost, capacity, and reliability.
(original) The method of claim 1, wherein the first rule is an Openflow rule.
(original) The method of claim 1, wherein the one or more SDN switches is configured to match the data traffic based on a source-IP, a source-port, a destination-IP, a destination-port, an IP protocol and a tunnel identification.
(original) The method of claim 1, wherein the first rule is communicated to the one or more SDN switches with a command from a Steering Controller deployed in the IPX network.
(original) The method of claim 1, wherein the first routing path is selected based on the S-NSSAI value and the PDU Session Information extracted from the PDU Session Create request message or the PDU Session Create response message.



Allowability Notice
In view of amended claims and further search, Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: YOUN (US 20200178112 A1) in view of Yau (US 20210051741 A1 as admitted prior art), Park (US 10568061 B1), KIM (US 20200053562 A1) and OLSSON (US 20170150420 A1) is considered as the most relevant document in the prior art, which discloses a method of routing 5G roaming mobile data traffic between a visited public land mobile network (VPLMN) and a home public land mobile network (HPLMN) interconnected via an Internetwork Packet Exchange (IPX) network having a plurality of predefined routing paths, comprising: 
Capturing a Protocol Data Unit (PDU) Session Create request message from the VPLMN to the HPLMN, wherein the PDU Session Create request message carries a Single-Network Slice Selection Assistance Information (S-NSSAI) value and an Internet Protocol (IP) address of a visited User Plane Function (v-UPF);  See YOUN Fig. 7A, [0143] See Yau Figs. 1 and 2:  [0034] [0036] [0039] See Park Fig. 17 Col. 15, lines 12-15
extracting the S-NSSAI value and the IP address of the v-UPF from the PDU Session Create request message; See YOUN [0115]
sending the PDU Session Create request message to the HPLMN; See YOUN Fig. 7A, [0143] 
capturing a PDU Session Create response message from the HPLMN to the VPLMN, wherein the PDU Session Create request message carries the S-NSSAI value and an IP address of a home User Plane Function (h-UPF); See Yau Figs. 1 and 2: [0036] [0039]
extracting the IP address of the h-UPF from the PDU Session Create response message; See YOUN [0156]
sending the PDU Session Create response message to the VPLMN; See YOUN Fig. 7A, [0161] 
selecting a first routing path from the plurality of predefined routing paths in the IPX network based on the S-NSSAI value; and See YOUN Fig. 7A, [0152] See Yau Figs. 1 and 2: [0032]  See KIM [0106] 
establishing a first rule for one or more Software-Defined Networking (SDN) switches deployed at the IPX network for routing the data traffic between the v-UPF and the h-UPF via the first routing path in the IPX network; See OLSSON Fig. 1, [0109]
route subsequent uplink data packets from the v-UPF to the h-UPF via the first routing path in the IPX network according to the first rule.  See YOUN Fig. 7B. 
YOUN in view of Yau, Park, KIM, and OLSSON does not disclose the technical features in Claim 1 of  within the IPX network, wherein the first routing path is configured to provide a predefined Quality of Service (QoS) for data traffic corresponding to the S-NSSAI value; wherein the one or more SDN switches are configured to route
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644